               Case 2:18-cv-01607-JCC Document 7 Filed 11/26/18 Page 1 of 4



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8      CHARMANE SMITH,                                      CASE NO. C18-1607-JCC

 9                                 Plaintiff,                ORDER

10              v.

11      AMAZON,

12                                 Defendant.

13

14
            This matter comes before the Court on its pre-service review of Plaintiff Charmane
15 Smith’s complaint (Dkt. No. 5) pursuant to 28 U.S.C. section 1915(e)(2). On November 8, 2018,

16 United States Magistrate Judge Hon. Mary Alice Theiler granted Plaintiff’s motion to proceed in

17 forma pauperis. Plaintiff filled out her complaint using a pre-formatted template and names

18 Amazon as Defendant. (See generally Dkt. No. 5.)
            Under the heading “Federal Question Jurisdiction,” Plaintiff states that the following
19
     statutes are at issue in her case: “Consumer Protection Act (Product Liability Tort-Negligence) &
20
     Title 18 U.S.C. § 2520 – Wire, Oral, and Electronic Interception.” (Id. at 3.) Under the heading
21
     “Amount in Controversy,” Plaintiff lists: “Damaged computers and other appliances/devices,
22 lost/income, lost potential income, lost potential business income, invasion of privacy, negligent

23 endangerment.” (Id. at 5.) Under the heading “Statement of Claim,” Plaintiff writes: “My

     ORDER
     C18-1607-JCC
     PAGE - 1
                Case 2:18-cv-01607-JCC Document 7 Filed 11/26/18 Page 2 of 4



 1
     Amazon Fire tablet has been damaged by third party vendors and applications (also other
 2 computers, devices, appliances, etc.) that were installed on and distributed through the Silk

 3 Browser and Tablet, design defect, secondary, indirect, enterprise, and strict liabilities.” (Id.)

 4 Under the heading “Relief,” Plaintiff writes: “Monetary award in the amount of $10,000,000.00

 5 for economic, consequential, lost potential income, lost expected benefit, and actual damages.”
     (Id.)
 6
             Once a complaint is filed in forma pauperis, the Court must dismiss it prior to service if it
 7
     “fails to state a claim on which relief can be granted.” 28 U.S.C. § 1915(e)(2)(b)(ii); see Lopez
 8
     v. Smith, 203 F.3d 1122, 1229 (9th Cir. 2000) (en banc). To avoid dismissal, a complaint must
 9 contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

10 face. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009). The factual allegations must be “enough to

11 raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
     555 (2007). The complaint may be dismissed if it lacks a cognizable legal theory or states
12
     insufficient facts to support a cognizable legal theory. Zixiang v. Kerry, 710 F.3d 995, 999 (9th
13
     Cir. 2013).
14
             The Court holds pro se plaintiffs to less stringent pleading standards than represented
15
     plaintiffs and liberally construes a pro se complaint in the light most favorable to the plaintiff.
16 Erickson v. Pardus, 551 U.S. 89, 93 (2007). Nevertheless, section 1915(e) “not only permits but

17 requires a district court to dismiss an in forma pauperis complaint that fails to state a claim.”

18 Lopez, 203 F.3d at 1229. When dismissing a complaint under section 1915(e), the Court gives
     pro se plaintiffs leave to amend unless “it is absolutely clear that the deficiencies of the
19
     complaint could not be cured by amendment.” Cato v. United States, 70 F.3d 1103, 1106 (9th
20
     Cir. 1995).
21
             Having screened Plaintiff’s complaint, the Court has identified the following
22 deficiencies:

23

     ORDER
     C18-1607-JCC
     PAGE - 2
                Case 2:18-cv-01607-JCC Document 7 Filed 11/26/18 Page 3 of 4



 1
            Plaintiff fails to allege sufficient facts to demonstrate that Defendant is liable for the
 2 misconduct alleged. Plaintiff alleges that Defendant is liable under the “Consumer Protection

 3 Act” and Federal Wiretap Act, 18 U.S.C. section 2520, but does not provide any facts that

 4 explain how Defendant violated those statutes. As an initial matter, the complaint does not

 5 specify which “Consumer Protection Act” Defendant allegedly violated. (See Dkt. No. 5 at 2.)
     Without such specificity, the Court cannot determine whether the complaint alleges sufficient
 6
     facts to support that claim. As for the Federal Wiretap Act claim, Plaintiff has not alleged facts
 7
     that show Defendant intentionally disclosed, intercepted, or used her wire, oral, or electronic
 8
     communications in violation of the statute. See 18 U.S.C. § 2511. While the Court can liberally
 9 construe Plaintiff’s complaint, it cannot supply an essential element that she failed to plead. See

10 Ivey v. Board of Regents of the Univ. of Alk.., 673 F.2d 266, 268 (9th Cir. 1982) (holding that

11 district courts must construe pro se pleadings liberally but may not “supply essential elements of
     claims that were not initially pled.”).
12
            Further, while Plaintiff describes the harm she experienced—for example, “damaged
13
     computers and other appliances/devices”—the complaint does not explain how Amazon caused
14
     that harm. Indeed, Plaintiff states that her Amazon Fire tablet was damaged by a third party
15
     vendor, not by Amazon. (Id.) Nor does the complaint contain any allegations that would put
16 Defendant on notice of when or how the alleged harm occurred.

17          Based on the forgoing, the Court DECLINES to serve Plaintiff’s complaint, but

18 GRANTS her leave to file an amended complaint curing the above-noted deficiencies within 21
     days after the date this order is signed. If no amended complaint is timely filed or if Plaintiff
19
     files an amended complaint that fails to correct the deficiencies identified above, the Court may
20
     dismiss Plaintiff’s claims with prejudice under 28 U.S.C. section 1915(e)(2)(B)(ii) for failure to
21
     state a claim upon which relief may be granted.
22          Plaintiff is advised that an amended complaint operates as a complete substitute for an
23 original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, any

     ORDER
     C18-1607-JCC
     PAGE - 3
               Case 2:18-cv-01607-JCC Document 7 Filed 11/26/18 Page 4 of 4



 1
     amended complaint must clearly identify the defendant(s), the claims asserted, the specific facts
 2 which Plaintiff believes support each claim, and the specific relief requested.

 3          The Clerk is DIRECTED to send Plaintiff a copy of this order as well as the appropriate

 4 forms so that she may file an amended complaint.

 5          DATED this 26th day of November 2018.

 6

 7

 8
                                                          A
                                                          John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER
     C18-1607-JCC
     PAGE - 4
